       Case: 1:19-cv-01566-SL Doc #: 57 Filed: 10/07/19 1 of 4. PageID #: 429



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                           )
KEYBANK NATIONAL ASSOCIATION               )  CASE NO. 1:19-cv-01566
                                           )
     Plaintiff,                            )  JUDGE SARA LIOI
                                           )
     vs.                                   )
                                           )
INTERLOGIC OUTSOURCING, INC., et           )  PLAINTIFF KEYBANK
al.,                                       )  NATIONAL ASSOCIATION’S
                                           )  CONSENT MOTION TO MODIFY
       Defendants.                         )  PRELIMINARY INJUNCTION AS
                                           )  TO DEFENDANT NAJEEB KHAN
               __________________________________________________________

       Plaintiff KeyBank National Association (“KeyBank”) moves to modify the Agreed Order

Granting Preliminary Injunction (the “Preliminary Injunction”) entered by this Court on July 16,

2019. (Dkt. 29.) Defendant Najeeb Khan (“Khan”) stipulates to the entry of a Modified

Preliminary Injunction in the form attached hereto.

       The proposed modification would leave intact all provisions of the Preliminary Injunction

but add two additional paragraphs (the last two paragraphs in the attached proposed Modified

Preliminary Injunction), which would, among other things, require Khan to use his best efforts to

preserve his interest in property and assets, including marital property and assets. This proposed

modification is necessary to effectuate the purpose of the Preliminary Injunction and maintain

the status quo: preservation of Khan’s assets for the benefit of his creditors, including KeyBank.

       This Court “has inherent power to modify” the Preliminary Injunction, and its broad

discretion on this issue is “the same discretion it exercised in granting the injunction in the first

place.” Toledo Area AFL-CIO Council v. Pizza, 907 F. Supp. 263, 265 (N.D. Ohio 1995)

(granting motion to modify preliminary injunction), citing Sierra Club v. United States Army
       Case: 1:19-cv-01566-SL Doc #: 57 Filed: 10/07/19 2 of 4. PageID #: 430



Corp of Eng’rs, 732 F.2d 253, 257 (2d Cir. 1984) (“The test of that discretion is measured by

whether the requested modification effectuates or thwarts the purpose behind the injunction,” i.e.

“whether or not the status quo is maintained by the injunction.”); see Libbey-Owens-Ford Co. v.

Skeddle, 1996 U.S. App. LEXIS 15626, at *9, *20 (6th Cir. May 31, 1996) (affirming

modification of preliminary injunction as proper exercise of district court’s “broad discretion”).

       Here, the requested modification would effectuate the purpose of the Preliminary

Injunction and maintain the status quo by helping ensure Khan’s assets are preserved for the

benefit of his creditors, including KeyBank. Khan’s wife has filed an action for separate

maintenance in Michigan state court seeking, among other things, equitable distribution of

marital assets. This modification is necessary to ensure that Khan’s obligations under the

Preliminary Injunction to protect his assets for the benefit of his creditors are clear with respect

to the Michigan separate maintenance action.

       Based on a balancing of factors under Rule 65, see Certified Restoration Dry Cleaning

Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 542 (6th Cir. 2007), a modified preliminary

injunction in the form attached hereto is warranted. First, this Court has already determined that

KeyBank is likely to succeed on the merits of its claims for breach of contract and fraud. No

evidence or argument has been set forth that would warrant a change in that prior determination.

Second, KeyBank will suffer irreparable harm without equitable relief, as Khan’s assets are

likely to be dissipated without an injunction. Third, with respect to third parties, the proposed

modification of the Preliminary Injunction will require Khan to use his best efforts to maintain,

preserve, and protect his assets for the benefit of not only KeyBank but all of his creditors.

Finally, requested relief is in the public interest because it will promote respect for the judiciary




                                                 2
       Case: 1:19-cv-01566-SL Doc #: 57 Filed: 10/07/19 3 of 4. PageID #: 431



and its lawful orders, deter fraud, and encourage the orderly conduct of business. Thus, all the

Rule 65 factors weigh in favor of granting the relief requested herein.

       Khan has agreed to the entry of the Agreed Modified Preliminary Injunction.



                                              Respectfully submitted,

                                              /s/Frank R. DeSantis
                                              Frank R. DeSantis (0030954)
                                              Frank.DeSantis@ThompsonHine.com
                                              Robert F. Ware (0055515)
                                              Rob.Ware@ThompsonHine.com
                                              Curtis L. Tuggle (0078263)
                                              Curtis.Tuggle@ThompsonHine.com
                                              Mark R. Butscha, Jr. (0088854)
                                              Mark.Butscha@ThompsonHine.com
                                              THOMPSON HINE LLP
                                              3900 Key Center
                                              127 Public Square
                                              Cleveland, OH 44114
                                              Phone: 216-566-5500
                                              Fax: 216-566-5800

                                              Counsel for Plaintiff KeyBank National Association
                                              as to Defendants Interlogic Outsourcing, Inc. and
                                              Najeeb Khan




                                                 3
      Case: 1:19-cv-01566-SL Doc #: 57 Filed: 10/07/19 4 of 4. PageID #: 432



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system.




                                             /s/Frank R. DeSantis
                                             Frank R. DeSantis
